Citation Nr: 0907970	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to the service-connected cardiomyopathy 
with congestive heart failure.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as secondary to the 
service-connected cardiomyopathy with congestive heart 
failure.

3.  Entitlement to service connection for sleep apnea to 
include as secondary to the service-connected cardiomyopathy 
with congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1979 to February 1992.  He served in Southwest 
Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In January 2009, the Veteran testified at a video conference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims file.  He waived agency of 
original jurisdiction review of evidence submitted in support 
of his claim at that time.

Service connection for erectile dysfunction was granted in a 
June 2008 rating decision.  Therefore, that issue is no 
longer on appeal. The issue of entitlement to service 
connection for depression, to include as secondary to the 
service-connected cardiomyopathy with congestive heart 
failure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record does not show that GERD was 
present during active service, that it was incurred as a 
result the service-connected cardiomyopathy with congestive 
heart failure, nor that it is due to an undiagnosed illness.

2.  The evidence of record does not show that sleep apnea was 
present during active service, that it was incurred as a 
result the service-connected cardiomyopathy with congestive 
heart failure, nor that it is due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The evidence demonstrates that the Veteran's obstructive 
sleep apnea was not present in service, was not manifest 
until many years after service, and is not shown to be 
related to service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The evidence demonstrates that the Veteran's obstructive 
sleep apnea was not present in service, was not manifest 
until many years after service, and is not shown to be 
related to service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2008).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Prior to the initial adjudication of the Veteran's 
service connection claims in October 2007 for depression, 
sleep apnea, and GERD, a VCAA notice was provided in this 
case.  A July 2007 VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran also received 
additional notice in October 2007 and June 2008, pertaining 
to the downstream disability rating and effective date 
elements of his claims, and was furnished a Statement of the 
Case in June 2008.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained.  
The evidence of record includes service treatment records, 
private medical records, and statements and personal hearing 
testimony in support of the claims.  The Veteran was afforded 
a VA examination in May 2008.  



II.  Service Connection for GERD and Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2008).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.

In this case, the Veteran asserts that his sleep apnea and 
GERD are secondary to his service-connected cardiomyopathy 
with congestive heart failure.  Specifically, he contends 
that his GERD and sleep apnea are a result of prescription 
medication taken for his cardiomyopathy with congestive heart 
failure.  

The service treatment records do not show complaints of, 
treatment for, or diagnosis of sleep apnea or any other type 
of disorder involving sinus obstruction or GERD.  A November 
1991 report noted treatment for acute gastroenteritis.  Post-
service medical records reflect that the Veteran was first 
diagnosed with sleep apnea in November 2006.  At that time, 
he was evaluated at a private medical facility and found to 
have moderate obstructive sleep apnea and hypopnea, primarily 
REM related.  Since that study, the record shows continued 
treatment for obstructive sleep apnea.  However, none of the 
treatment records indicates that this condition is related to 
his military service, to include treatment for the service-
connected cardiomyopathy with congestive heart failure.  The 
Veteran was diagnosed with GERD in the early 1990s.  VA 
medical records reflect subsequent treatment for GERD.  

The Board notes that the Veteran underwent a VA examination 
in May 2008 and that the examiner provided an opinion that 
weighs against the claims.  The Veteran reported that he 
first received a diagnosis of GERD during the early 1990s and 
examiner noted a diagnosis of gastroesophageal reflux 
disease, on proton pump inhibitor.  The Veteran further told 
the examiner that he had been provided a diagnosis of sleep 
apnea in 2007.  The VA examiner reviewed the claims file and 
examined the Veteran before concluding, in essence, that his 
obstructive sleep apnea and GERD were unlikely caused by or 
the result of service or related to his heart condition.  The 
examiner's rationale was based on a review of the claims 
file, medical literature concerning sleep apnea and GERD, and 
his own clinical experience.  It was noted that there was no 
indication in the medical/scientific literature to support 
the claim that a heart condition causes or predisposes one to 
obstructive sleep apnea or GERD.

The May 2008 VA examiner's opinion constitutes highly 
probative evidence against the Veteran's claims, as it was 
based on an accurate review of the claims file and has not 
been contradicted by any other medical evidence.  The Board 
finds the opinion is persuasive.  The opinion is also 
consistent with the totality of the evidence of record, which 
show diagnoses many years after service with no evidence of a 
medical nexus to service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board further finds the Veteran's 
gastrointestinal and sleep disturbance symptoms have been 
associated with diagnosed medical disorders and that there is 
no indication these disorders were incurred as a result of 
his service in Southwest Asia.

The Board also notes that at his January 2009 hearing the 
Veteran testified that his doctors told him that his GERD was 
related to his dietary habits, but that a nurse practitioner 
had informed him that it was possible that the medication he 
took for congestive heart failure may have aggravated his 
stomach and GERD.  He stated that when the medication dosage 
was decreased it helped a great deal.  The Board finds there 
is no indication, however, from the record that the 
medication for a service-connected disability, in fact, 
caused or resulted in any permanent increase in the severity 
his GERD.  While the Veteran's testimony concerning the nurse 
practitioner's comments as to the possibility of an 
aggravation of GERD symptoms related to his medication is 
credible, there is no probative evidence that the medication 
actually caused or permanently aggravated his GERD.  His own 
statement that the adjustment in his medication regimen had 
been beneficial indicates no more than an acute exacerbation 
of symptoms that was easily correctable.  

While the Veteran may sincerely believe his obstructive sleep 
apnea and GERD were incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board finds entitlement to service connection 
for these disorders must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for entitlement to 
service connection for sleep apnea and GERD.


ORDER

Service connection for GERD, to include as secondary to the 
service-connected cardiomyopathy with congestive heart 
failure, is denied.

Service connection for sleep apnea, to include as secondary 
to the service-connected cardiomyopathy with congestive heart 
failure, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for depression must be remanded for 
further action.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  

In this case, the Veteran reported that he had attempted 
suicide in service by driving a loaded fuel tanker into a 
pole while he was intoxicated.  He stated he also planned to 
cut his wrist, but that his military roommate stopped him.  
In an October 2007 statement, he reported that the fuel 
tanker incident occurred in April 1980 and that he was taken 
into mental health custody.  He stated he had been charged 
with driving under the influence (DUI) and destruction of 
government property.  He reported he had been stationed in 
Bad Hersfeld, West Germany, at the time.  He also reported in 
an August 2006 VA treatment record that he had considered 
suicide once.  A February 2007 VA treatment record, however, 
noted that he had no prior suicide attempts and no prior 
psychiatric admission, except for an alcohol treatment 
program in 1995.  The diagnoses included major depression 
with atypical features and alcohol dependence in full, 
sustained remission.  A diagnosis of bipolar disorder was 
also provided in September 2007.

The Veteran and his representative assert that the suicide 
attempt in service may be confirmed by the personnel records.  
The claims file does not contain the Veteran's personnel 
records.  The Board finds that efforts should be undertaken 
to obtain these records.  VA records also indicate that the 
Veteran failed to report for a mental disorders examination 
in April 2008, but that he reported for other VA examinations 
scheduled on the same date.  The Veteran has provided no 
explanation for his failure to report.  In light of the 
report indicating additional service records pertinent to the 
claim for depression may exist, the Board finds that further 
development is required prior to appellate review.  

It is noted, however, that VA regulations provide that when a 
claimant fails to report for a scheduled medical examination, 
without good cause, an original claim for service connection 
shall be decided based upon the evidence of record.  See 
38 C.F.R. § 3.655 (2008).  The Court has also held that VA's 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request a search for all personnel 
records.

If the search effort for these records 
has negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  Thereafter, the RO/AMC should 
schedule the Veteran for another VA 
psychiatric examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has depression as 
a result of active service.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based upon the results of 
the examination and a review of the 
claims file, the examiner should answer 
each of the following questions:

a.  Does the Veteran currently meet the 
criteria for a diagnosis of depression?  

b.  Based upon an assessment of the 
entire record, did any manifest 
depression have its onset during the 
Veteran's period of military service; or, 
was it caused by any incident or event 
that occurred during his period of 
military service?

c.  Was any manifest depression either 
caused or aggravated by the service-
connected cardiomyopathy with congestive 
heart failure?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for depression, to 
include as secondary to the service-
connected cardiomyopathy with congestive 
heart failure.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


